Citation Nr: 1112726	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether the Veteran submitted a timely substantive appeal with respect to the November 2004 rating decision that denied service connection for posttraumatic stress disorder (PTSD), residuals of right knee surgery, and residuals of burn to the right hand.    

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for residuals of right knee surgery.  

4.  Entitlement to service connection for residuals of burn to the right forearm, claimed as right hand burn.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1957, October 1961 to October 1962, and May 1963 to May 1972, and service in the National Guard/Reserve, to include from July 1973 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the multiple psychiatric diagnoses (PTSD and depression) of record, the claim for service connection for PTSD has been recharacterized as a claim of "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  

The issues of service connection for a psychiatric disorder, residuals of right knee injury, and residuals of burn to the right forearm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

The October 2006 Form 9 was timely.  


CONCLUSION OF LAW

A timely substantive appeal was submitted with respect to the November 2004 rating decision; the appeal is perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.102, 20.202, 20.302-306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

It remains unsettled whether or not the duty to assist and notify applies (and if so, to what extent) in a case (as here) where the law is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In this case, the decision below grants the appeal.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  
38 C.F.R. § 20.302.  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303.  

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or another correspondence containing the necessary information.  If the SOC or any prior Supplemental Statement of the Case (SSOC) addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in an SOC or an SSOC which is not specifically contested.  Proper completion and filing of a substantive appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

In the instant case, notification of the rating decision that denied service connection was mailed to the Veteran's address of record on November 29, 2004.  The Veteran filed a timely (received in July 2005) NOD.  An SOC addressing the matter was mailed to his address on January 24, 2006, but the SOC was returned as undeliverable because the Veteran had moved.  

In August 2006, VA received a letter from the Veteran in which the Veteran informed VA that he had been displaced by Hurricane Katrina, that he had filed claims of service connection, and that he had never received his SOC.  The Veteran provided his new address.   

On September 11, 2006, another SOC was issued to the Veteran at his new address.  The cover letter to the SOC notified the Veteran that to perfect his appeal he had to file a Substantive Appeal; notified him of what the Substantive Appeal must contain; advised him of the time limits (60 days from mailing of the letter or 1 year from mailing of the notice of the determination appealed) for filing the Substantive Appeal; and informed him of the requirements for requesting an extension of time to file his Substantive Appeal.  38 C.F.R. § 19.30.  

On October 19, 2006, the RO received a Form 9 from the Veteran, on which he indicated his desire to appeal all of the issues listed on the SOC. 

In November 2006, the RO issued the Veteran a letter in which the RO informed the Veteran that his substantive appeal was not timely because it was not received within 60 days of the mailing of the January 2006 SOC.  The RO noted that the Veteran had informed the RO that he had never received the SOC because he had moved and that the SOC had been reissued in September 2006.  However, the RO determined that the reissuance had been in error and that the time for submitting a substantive appeal could not be extended.  The Veteran subsequently appealed this determination to the Board.  

After review of the evidence, the Board finds that the Veteran filed a timely appeal with respect to the claims of service connection for PTSD, residuals of right knee injury, and residuals of burn to the right forearm.  The Board acknowledges that the Veteran did not file a Substantive Appeal within 60 days of the issuance of the initial (January 2006) SOC.  The RO continued the appeal and issued another SOC in September 2006, however, and the Veteran filed a Substantive Appeal within 60 days of the issuance of that SOC.  Accordingly, the October 2006 Form 9 constitutes a timely substantive appeal of the November 2004 rating decision.    


ORDER

The October 2006 substantive appeal was timely filed.  To this extent, the benefit sought on appeal is granted.


REMAND

Because the Board has concluded that the substantive appeal received in October 2006 was timely filed , the Veteran's appeal as to the issues of service connection for PTSD, residuals of right knee injury, and residuals of burn to the right forearm should be continued an all appropriate development and notice action should be performed.  This action should include attempting to verify the Veteran's alleged stressors and combat experience; requesting all outstanding treatment records--to include those associated with the reported private treatment for the right knee; providing a VA examination for the claim of service connection for a psychiatric disorder based on the Veteran's history of intermittent depression since his return from Vietnam and the evidence of a current disability; and providing a VA examination for the claim of service connection of a right knee disorder based on the Veteran's histories of in-service injury and the evidence of a current disability.  See, e.g., June 2001 VA treatment record (history of intermittent depression since Vietnam), October 2006 statement (detailing stressors), and February 2010 hearing transcript.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994);

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied, to include for the claim of service connection for a psychiatric disorder.  

2.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the location of any outstanding non-VA treatment records, to include those associated with the reported right knee surgery in 1980.  Request any reported records.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported right knee condition.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service, to include the reported in-service injury.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4.  Contact the Department of the Army to determine whether the Veteran is eligible for a Combat Action Ribbon based on his service in Vietnam with the 27th Engineers Battalion (combat).  

5.  Attempt to verify the reported stressors, as described in the October 2006 statement.  Request more specific information from the Veteran if necessary.  

6.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Prior to the examination, the AMC/RO must specify for the examiner whether the appellant served in a combat area and what non-combat area stressor or stressors it has determined are established by the record, and the examiner must be instructed which of those events may be considered for the purpose of determining whether the appellant was exposed to a stressor in service. 

If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, onset in, was aggravated by, or was caused by service.   

A rationale for any opinion expressed should be provided.  

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


